OPINION
Relator, Gregory J. Jackson, has filed a complaint for a writ of mandamus. The relator, through his complaint, seeks an order from this court that requires the respondent, Judge Stuart A. Friedman, to issue a ruling with regard to a motion for replevin that was filed in the underlying case of State v. Jackson,
Cuyahoga County Court of Common Pleas Case No. CR-355428. The respondent has filed a motion for summary judgment.
In order for this court to issue a writ of mandamus, the relator must demonstrate that: 1) the relator possesses a clear legal right to the relief requested; 2) the respondent possesses a clear legal duty to perform the requested relief; and 3) there exists no adequate remedy in the ordinary course of law. State exrel. Ney v. Niehaus (1987), 33 Ohio St.3d 118.
Attached to the respondent's motion for summary judgment is a copy of a journal entry, as journalized on March 10, 1999, which clearly demonstrates that the personal property subject to the motion for replevin has been ordered forfeited as contraband pursuant to R.C. 2933.41. The relator's motion for replevin has been rendered moot by the order of forfeiture. Thus, the relator's request for a writ of mandamus is moot. State ex rel.Gantt v. Coleman (1983), Ohio St.3d 5; State ex rel. Jerninghamv. Cuyahoga County Court of Common Pleas (1996), 74 Ohio St.3d 278. It must also be noted that the relator possesses or did possess an adequate remedy at law through an appeal from the judgment that ordered forfeiture of the personal property previously held by the relator. State ex rel. Hastings Mut. Ins.Co. v. Merillat (1990), 50 Ohio St.3d 152; State ex rel. Rhodesv. Brocklin (1988), 36 Ohio St.3d 236.
Accordingly, we grant the respondent's motion for summary judgment. Relator to pay costs.
Writ denied.
TERRENCE O'DONNELL, J., CONCURS.
                             _________________________________ ANN DYKE, ADMINISTRATIVE